DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 29 April 2020 has been entered in full.  Claims 1-16 are canceled.  Claims 17-20 are under examination.

Specification
The application is not fully in compliance with the sequence rules, 37 C.F.R. § 1.821 -1.825. Specifically, the specification fails to recite the appropriate sequence identifier (e.g., "SEQ ID NO:") at each place where a sequence is discussed. See, for example, page 18 (lines 7 and 11 and Table 1) and pages 21 -23. This is not meant to be an exhaustive list of places where the specification fails to comply with the sequence rules. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. The application cannot issue until it is in compliance. Nucleic acid sequences with 10 or more nucleotides, at least 4 of which are specifically defined, must comply with the sequence rules. Amino acid sequences with 4 or more residues, at least 4 of which are specifically defined, must comply with the sequence rules. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO: 23" is permissible and the fragment need not be separately presented in the "Sequence Listing."


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for alleviating or treating a bone disease in a subject, the method comprising administering to said subject a composition comprising a peptide consisting of the amino acid sequence of SEQ ID NO: 2, wherein the bone disease is characterized by excessive bone loss or insufficient bone formation, does not reasonably provide enablement for methods of alleviating or treating any bone disease, or methods of administering to any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of biological molecules on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The scope of the claims is narrow with respect to the therapeutic agent being administered, but is broad with respect to the bone disease being treated, and the subject being treated.  Regarding bone diseases, the state of the art indicates that “bone disorders” include diseases that are characterized by insufficient bone formation/mass/density or excessive bone resorption (e.g., osteoporosis, osteomalacia, brittle bone disease, rheumatoid arthritis) as well as diseases characterized by excessive bone formation/mass/density or insufficient bone resorption (e.g., 
The detailed guidance and working examples provided in the specification support the activity of the peptide of SEQ ID NO: 2 in enhancing osteogenesis and inhibiting osteoclast differentiation.  Thus, the evidence suggests that the peptide of SEQ ID NO: 2 could be used to enhance bone formation and inhibit bone resorption in a subject suffering from a bone disease characterized by excessive bone resorption or insufficient bone formation.  However, no guidance or working examples are provided regarding a method of inhibition bone formation or enhancing bone resorption in other bone diseases.
Due to the large quantity of experimentation necessary to treat bone diseases other than those characterized by excessive bone resorption or insufficient bone formation, or to treat subject other than those suffering from said bone diseases, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of biological molecules on physiological systems, and the breadth of the claims which fail to recite the symptoms of the subjects being treated or the types of bone diseases being treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 17 is not allowed.  Claim 18 is objected to.  Claims 19 and 20 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dorssers et al. (US 5,516,512; issued 14 May 1996): Dorssers et al. teach a peptide comprising the amino acid sequence of SEQ ID NO: 2, wherein the peptide is an active fragment of human IL-3. As such, it inherently has the activities required to achieve the therapeutic goals recited in the claims. See abstract, in particular the mention of an active IL-3 deletion mutant wherein the N-terminal 14 amino acids are deleted.  However, Dorssers et al. do not teach nor suggest a peptide consisting of the amino acid sequence of SEQ ID NO: 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 March 2022